Citation Nr: 1602290	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post fracture of the 2nd and 3rd metatarsals of the right foot, with degenerative joint disease (right foot disability).

2.  Entitlement to service connection for cellulitis of the right and left lower extremity, including as secondary to the service-connected right foot disability.  

3.  Entitlement to service connection for right and left lung thrombosis, including as secondary to the service-connected right foot disability.  

4.  Entitlement to service connection for a heart disorder, including cardiomegaly, and including as secondary to the service-connected right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a November 2005 rating decision, the RO granted a 10 percent rating for the right foot disability and denied service connection for a bilateral ankle condition.  A January 2007 re-addressed the increased rating claim and addressed the claims for service connection, other than the claim for a left ankle disorder.  As noted in the last Board decision, under 38 C.F.R. § 3.156(b), for the increased rating claim, the period under consideration extends from September 8, 2004, the date of receipt for those claims.   

In February 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In July 2014, the Board denied a claim for service connection for a right ankle disorder, and remanded the above noted claims for further development.

At that time, the Board also noted that 38 C.F.R. § 3.156(b) may be considered in regards to the claim for service connection for a left ankle disorder decided in the November rating decision.  As such, this matter is again REFERRED to the Agency of Original Jurisdiction (AOJ) for consideration.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right foot disability is manifested by arthritis of two minor joint groups, without incapacitating episodes.

2.  Bilateral leg cellulitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  Bilateral lung thrombosis is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  A heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a disability rating in excess of 10 percent for the right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015).

2.  Bilateral leg cellulitis was not incurred in or aggravated by the Veteran's active duty military service, or develop secondary to the service-connected right foot disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  Bilateral lung thrombosis was not incurred in or aggravated by the Veteran's active duty military service, or develop secondary to the service-connected right foot disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  A heart disorder was not incurred in or aggravated by the Veteran's active duty military service, or develop secondary to the service-connected right foot disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2006 letter, advised the Veteran of the evidence and information necessary to substantiate his increased rating and service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  After the RO issued that letter, the Veteran's claims were readjudicated in the January 2009 statement of the case and subsequent supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records, including from Dr. J.W. Dickerson, have been obtained and considered.  Although the July 2005 VA Form 21-4142 also noted treatment from a MacGregor Clinic, which has not been obtained, the Veteran indicated that such treatment was for his toenail fungus, and as such, those records would not be relevant to the current claim and the Veteran is not prejudiced by the failure to obtain these records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, per the July 2014 Board remand, the AOJ requested that the Veteran provide information regarding any other treatment he receives for the claimed disroders, in an August 2014 letter.  The Veteran did not respond to that request.  Additionally, the AOJ obtained an addendum medical opinion in October 2014 to address the service connection claims and obtained VA medical records.  The AOJ further scheduled the Veteran for a new VA examination to address the increased rating claim, which the Veteran declined to attend.  The Veteran had also previously declined to attend a November 2012 VA examination of the feet.  As such, the claim must be decided on the evidence of record. 38 C.F.R. § 3.655.  However, the Board notes that the October 2014 VA examiner did address symptoms related to the service-connected disorder to allow for the adjudication of the increased rating claim.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

As to the November 2006 VA examination, and October 2014 addendum medical opinion (provided by the same examiner), the examiner provided specific findings referable to the Veteran's alleged disorders sufficient for the Board to adjudicate the service connection claims.  The Board finds that the VA examination and accompanying opinions are adequate to decide the issues. The VA examination was predicated on an interview with the Veteran; both the exam report and addendum opinion were predicated on a review of the record, to include available service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Additionally, in February 2013, the Veteran had an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2013 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's claimed symptoms regarding the service-connected right foot disability and his contention that his in-service experiences and service-connected right foot disability caused/aggravated his claimed service connection disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Right Foot Disability Increased Rating Claim

The Veteran contends that his service-connected right foot disability, which includes status post fracture of the 2nd and 3rd metatarsals of the right foot, with degenerative joint disease, is more severe than indicated by his current 10 percent disability rating.  During his February 2013 Board hearing, he claimed that his symptoms included pain and swelling.

A.  Applicable Law

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, if there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.    

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R.  § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  

B.  Factual Background and Analysis

The Veteran is service-connected for status post fracture of the 2nd and 3rd metatarsals of the right foot, with degenerative joint disease (herein referred to as right foot disability).  The disability developed in March 1961, when the Veteran fractured his 2nd and 3rd metatarsals of the right foot, when the spade of a Howitzer slipped and crushed the right foot in service.  (April 1961 service treatment record).

In regards to the current claim, VA medical records generally document complaints of, and treatment for, the lower extremities, but not specifically to the service-connected right foot disability (status post fracture of the 2nd and 3rd metatarsals of the right foot, with degenerative joint disease).  

Also, as will be discussed herein, the Veteran underwent VA examinations in June 2005, November 2006, and January 2009.  A different November 2006 VA examiner (who provided an examination for the Veteran's service connection claims), also provided an October 2014 VA medical opinion regarding symptoms related to the right foot disability.  Additionally, the Veteran submitted medical opinions from his private physician Dr. J.W. Dickerson.  Although the Board attempted to obtain another VA examination, following the Veteran's failure to attend a November 2012 VA examination, the Veteran refused to attend the examination arranged by the AOJ for him.  (June 2015 Report of General Information).  As such, the Veteran's claim will be decided based on the evidence of record.  

The RO rated the Veteran's right foot disability as 10 percent disabling as analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5283 for malunion or nonunion of tarsal or metatarsal bones.  Under such diagnostic code, a 10 percent disability rating contemplates moderate disability; a 20 percent disability rating contemplates moderately severe disability; and, a 30 percent disability rating contemplates severe disability.  The Board, however, finds that Diagnostic Code 5003 is more appropriate.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).    

In changing the diagnostic code under which the Veteran's right foot disability is evaluated, the Board notes that, in Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b).  Additionally, the Court held that change of diagnostic code under which Veteran's disability was rated was error where the change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  In the instant case, the Veteran's 10 percent rating under Diagnostic Code 5283 has been in effective since September 8, 2004, i.e., less than 20 years, and therefore, is not protected.  As such, Murray is inapplicable in the instant case.   

The Board is also cognizant of the Federal Circuit's holding in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), which pertains to a claim involving muscle groups, the Federal Circuit held that a change in determination of situs of Veteran's disability from one muscle group to another, for purposes of determining the correct diagnostic code, did not sever service connection of the disability, as such would violate the statute protecting service connection of disabilities. In this regard, the Federal Circuit noted that specific situs of disability was identified for the first time, disability was not tied to a particular muscle group but to Veteran's inability to perform certain acts, and determination that her wound was incurred in connection with military service was not changed.  See also 38 U.S.C.A. §§ 101(16), 1159; VAOPGCPREC 50-91 (Mar. 29, 1991) (holding that 38 U.S.C. § 359 (the previous codification of 38 U.S.C. § 1159) does 'not prohibit the redesignation of an existing service connected rating to accurately reflect the actual anatomical location of the injury or disease resulting in the Veteran's disability, provided the redesignation does not result in the severance of service connection for the disability in question'). 

Therefore, as the Board's change in diagnostic code pertaining to the evaluation of the Veteran's service-connected right foot disability does not sever service connection and, rather, more appropriately captures the nature of his disability, the Board finds that is proper. Furthermore, the characterization of his right foot disability remains status post fracture of the 2nd and 3rd metatarsals of the right foot, with degenerative joint disease.

In the current case, none of medical records document that the Veteran has either a malunion or nonunion of the tarsal or metatarsal bones.  At most, the June 2005 VA examiner noted deformity of the 2nd and 3rd metatarsals.  However, November 2006 VA examiner specifically found no such deformity.  The January 2009 VA examiner reported "I personally reviewed these films.  He does have evidence of old healed fractures of the second and third metatarsals, midshaft fractures that are all well healed and there is no deformity."  As such, Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones is not appropriate.  

In contrast, Diagnostic Code 5003 provides rating criteria for degenerative arthritis, 
established by X-ray findings.  Under that diagnostic code, arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a "group of minor joints affected by limitation of motion" can entitle a veteran to 10% rating under DC 5003.

In this case, both the November 2006 and January 2009 VA examiners found X-ray evidence of arthritis of the two affected tarsal bones.  The November 2006 VA examiner found that the Veteran's degenerative joint disease of the right foot was caused by the in-service right foot injury.  

The January 2009 VA examiner found arthritis, but specifically found full active range of motion of all the toes.  However, a 10 percent disability rating may still be warranted under Diagnostic Code 5003 since there is X-ray evidence of involvement of 2 minor joint groups.  A higher 20 percent disability rating, however, is not warranted, as the record does not support finding that there is also occasional incapacitating episodes with exacerbations.  The November 2006 VA examiner specifically found no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The January 2009 VA examiner found that the Veteran's trouble walking was "secondary to a very large hernia and he can only walk just a few feet and then he gets shortness of breath."  Additionally, as will be demonstrated below, the Board finds that no additional symptoms are related to the service-connected right foot disability that have not been contemplated by Diagnostic Code 5003.

The Board notes that it also considered Diagnostic Code 5284 for other foot injuries.  38 C.F.R. § 4.20 provides that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  A 10 percent disability rating contemplates moderate foot injury; a 20 percent disability rating contemplates moderately severe foot injury; and, a 30 percent disability rating contemplates severe foot injury. The Note corresponding to the diagnostic criteria indicates that with actual loss of use of the foot, rate 40 percent.

However, the Veteran's degenerative joint disease is not an unlisted condition, but specifically considered under Diagnostic Code 5003.  In Copeland v. McDonald¸ the U.S. Court of Appeals for Veterans Claims ("the Court") found that when a condition is specifically listed in the rating schedule, it may not be rated by analogy, citing to Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").   In Copeland, the appellant had been diagnosed with two separate conditions, it was VA's duty to apply the diagnostic codes that specifically pertain to the listed conditions and determine the appropriate disability rating.  The Court rejected the Appellant's contention that to rate under Diagnostic Code 5284, for "Foot injuries, other", would not be rating by analogy, as doing so would ignore the plain meaning of the term "other", and would make the remaining foot-related diagnostic codes redundant.  As such, rating the Veteran under diagnostic code 5284 for other foot injuries is not warranted.

The Veteran has reported symptoms of swelling that he associates with his service-connected right foot disability, which includes status post fracture of the 2nd and 3rd metatarsals of the right foot, with degenerative joint disease, the swelling of which he complains is not associated with that disability.  The medical evidence addressing the Veteran's purported symptoms, however, is contradictory as to what symptoms are actually related to his service-connected right foot disability.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Based on the Veteran's statements, the June 2005 VA examiner noted that the Veteran had residuals of pain, swelling, inability to stand for long periods.  On physical examination of the Veteran, the examiner reported negative findings and indicated that he had not reviewed the claims file in conjunction with the examination.

Also, in support of his purportedly service-connected foot symptoms, the Veteran submitted multiple statements from his private physician Dr. J.W. Dickerson.  In a June 2005 letter, Dr. Dickerson reported that the Veteran had massive swelling of both lower limbs and noted that the Veteran had had in-service crushing injuries of each foot, with fractures of the right, which caused severe morbidity problems since that time.

In a July 2006 letter, Dr. J.W. Dickerson noted that during service the Veteran had been a crewman on a Howitzer and the Howitzer pulled over his feet, injuring the right ankle, right foot and left foot, in in the fall of 1960.  The Veteran had been discharged in April of 1961, still wearing a cast.  His foot posture was deformed, ankle and foot swollen, and there was a contusion to the left foot and ankle.  His right ankle and right foot continued to be swollen, disabling, and malformed.   These conditions continued to increase.  The same situation existed in the left ankle and left foot.  Dr. Dickerson then noted the Veteran's subsequent weight gain, cellulitis, thrombosis, and enlarged heart, and deep vein thrombosis.  He claimed that there was a continuous chain of events and that the Veteran should have been "drawing total disability directly related to increasing and continuation of the Howitzer event in 1960."
 
In contrast, the January 2009 VA examiner specifically found that the Veteran's complaints of swelling and pain in the feet were secondary to his non-service-connected venous stasis, atherosclerotic disease and diabetes and was "not associated with the healed metatarsal fractures on the right foot."  

In an October 2014 VA opinion, the VA medical opinion provider explained that the Veteran's initial in-service injury was a contusion of the right foot, which fractured 2 metatarsal bones (toes) in his foot.  The service treatment records (from the early 1960s) clearly stated that the Veteran had no injury to the artery or nerve.  Furthermore, the Veteran's difficulties ambulating developed from the long term effects of morbid obesity and decades of tobacco use, years after his retirement from his post-service career as a firefighter.  The examiner noted that the Veteran's body was carrying nearly twice the normal weight, and that the vasculature of the legs were deteriorating from massive morbid obesity and injury to his vessels caused by effects of inflammation caused by tobacco and stresses due to obesity.  The Veteran had pain because of his peripheral vascular disease and morbid obesity, not because of his metatarsal fracture in service.  The examiner specifically found that the Veteran's bilateral leg pain, ulcers, and bilateral edema were not a problem caused by fracture.

The Board finds that the November 2006 VA examination, January 2009 VA examination and October 2014 VA medical opinion are the most probative pieces of medical evidence of record.  Each of those VA medical professionals had the opportunity to review the Veteran's claims file, including service treatment records.  In contrast, neither the June 2005 VA examiner nor Dr. J.W. Dickerson appears to have reviewed such records.  As noted by the October 2014 VA medical opinion provider, there was relevant information in the service treatment records, such as an April 1961 X-ray report that showed that there had been a fracture to the second and third metatarsals, mid portion, right foot and specifically reported "No artery or nerve involvement...when spade of a 155 Howitzer slipped and crushed right foot."  Neither the June 2005 VA examiner nor Dr. Dickerson appears to have been knowledgeable of such information.  

Additionally, both the June 2005 VA examiner and Dr. Dickerson made multiple mistakes in their respective reports.  For example, both the June 2005 VA examiner and Dr. Dickerson reported the injury as occurring in 1960.  The incident in question, however, occurred in March 1961.  Also, Dr. Dickerson erroneously reported a crushing injury to both feet, and the June 2005 VA examiner erroneously reported that the Veteran "broke" his toes in service.  A March 1961 service treatment record clearly documents that the Veteran only hit his right foot, and that X-rays showed only a fracture, not breakage.  

The June 2005 VA examiner also specifically found no tenderness, weakness, edema, atrophy, or disturbed circulation on examination and did not explain how he reached his finding of residuals of pain, swelling, or inability to stand for long periods of time, especially given his negative examination.  Rather, the examiner appears to have simply repeated the Veteran's reports.  The Board notes that the ascription of the Veteran's reports is not medical determination by the medical provider that could be considered a medical opinion on etiology.  LeShore v. Brown, 8 Vet. App. 406 (1996) (medical professionals are not competent to transform lay history with no medical comment into competent medical evidence based on their status as medical professionals).  Furthermore, the examiner did not consider the Veteran's non-service-connected disorders, other than massive obesity, for which swelling and impaired mobility have been associated by the other VA examiners, and even Dr. J.W. Dickerson.  The Board finds that such failures further diminish the probative value of such examination.     

Moreover, in July 2006, Dr. Dickerson claimed that the Veteran should have been "drawing total disability directly related to increasing and continuation of the Howitzer event in 1960 [toe fractures]."  Dr. Dickerson does not appear to consider any post-service activities as related to the Veteran's current medical condition.  In contrast, the October 2014 VA medical opinion provider specifically noted that following service the Veteran served as a fireman and paramedic - physically strenuous jobs - for over 20 years following service.  

Additionally, the October 2014 VA medical opinion provider specifically noted consideration of Dr. Dickerson's July 2006 positive opinion, but pointed out multiple inconsistencies between the opinion and the record, including the Veteran's post-service physical activity.  That VA medical opinion provider further noted that the Veteran himself had reported that as a fireman he had undergone yearly physical examinations and found that such examinations would have picked up on fracture, artery or vein involvement in the decades following service.  The October 2014 VA medical opinion provider further provided a more complete explanation as to how he reached his opinions, supported by the medical evidence of record.

Given the above findings, the Board finds that the medical opinions of the January 2009 and October 2014 VA medical opinion providers are more probative than those from Dr. J.W. Dickerson, the June 2005 VA examiner, or the Veteran.  

The Board notes that the Veteran also contends that he has pain and swelling of the lower extremities due to his right foot disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, symptoms specifically related to the service-connected right foot disability, as opposed to the Veteran's multiple, other non-service-connected disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a

As such, the Board finds that the Veteran does not have any additional symptoms of his service-connected right foot disability not contemplated by Diagnostic Code 5003.  The Board finds that a 10 percent disability rating should be continued, under Diagnostic Code 5003; however, a disability rating in excess of that amount is denied.   The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

C.  Extra-Schedular Consideration 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right foot disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran has been assigned a rating under Diagnostic Code 5003, for arthritis.  Such rating contemplates pain and limitation of motion.  There are no additional symptoms of his right foot disability that are not addressed by the rating schedule, as that rating code contemplates pain and other symptoms resulting in limitation of motion.  As fully explained above, the Board has found that claimed symptoms, such as swelling, are not due to the service-connected right foot disability.  

As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has not claimed that he is unemployable solely due to his right foot disability, without consideration of his other non-service-connected disorders.  Moreover, to the extent that the Veteran's right foot disability may interfere with his employment, the Board notes that the most probative medical evidence has not described the Veteran's limitations as due to the right foot disability.  The January 2009 VA examiner found limitation of mobility due to non-service-connected large ventral hernia and shortness of breath.  The November 2006 VA examiner noted that the Veteran was retired due to his physical problems of morbid obesity and pulmonary embolism.  Therefore, the Board finds that the issue of entitlement to a TDIU does not warrant consideration.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board has continued a 10 percent disability rating, but under Diagnostic Code 5003, rather than Diagnostic Code 5283.  The Veteran's claim for a disability rating in excess of 10 percent for his right foot disability (status post fracture of the 2nd and 3rd metatarsals of the right foot, with degenerative joint disease ) is denied.

III.   Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra,  the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

IV. Claims for Service Connection for 
Bilateral Leg Cellulitis, Bilateral Lung Thrombosis, and a Heart Disorder 

The Veteran contends that his service-connected right foot disability (status post fracture of the 2nd and 3rd metatarsals of the right foot, with degenerative joint disease) was an aggravating factor that caused thrombosis of the lungs and bilateral leg cellulitis, and a heart disorder.  He claimed that such disorder was related to his peripheral artery disease, with blood clots that traveled to his lungs and heart.  (February 2013 Board hearing).

Service treatment records include treatment for the service-connected right foot disability, but do not include treatment for the above claimed disorders.  

Following the Veteran's April 1961 separation from service, the record does not document any complaints of, or treatment for, the claimed disorders for decades following service.

A May 1962 VA examination found that the right foot had no residuals of a well healed fracture 2nd and 3rd metatarsals.

Following service, VA medical records document complaints of, or treatment for, numerous disorders, but generally do not provide any medical opinions as to the etiology of such disorders.  

Two medical professionals have provided conflicting medical opinions as to the etiology of the claimed disorders.  One was the November 2006 VA examiner, who also provided the October 2014 VA medical opinion.  The other was the Veteran's private physician Dr. J.W. Dickerson.  As discussed above, the Board must the Board to assess the credibility and weight to be given the evidence.  See Hayes, supra.  Also, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens, supra.  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez, supra.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, supra.  

In a July 2006 letter, Dr. J.W. Dickerson, reported that in 2004 the Veteran had an episode of massive cellulitis in both lower limbs and mass phlebitis in both lower limbs that required hospitalization.  He continued that later, in May 2006, the Veteran had multiple thromboses bilaterally to his lungs, originating in his feet, which had been irritated and aggravated since the events of 1960.  He found a continuation of increasing disability and morbidity processes.  He also noted that the Veteran had an enlarged heart in regards to his weight, which was pushed to the edge by the multiple emboli events.  The "heart was further damaged and he has a continued trail from 1960."  The Veteran developed severe phlebitis, cellulitis and deep vein thrombosis.  He opined that "There is a continuous chain of events...should be drawing total disability directly related to increasing and continuation of the Howitzer event in 1960."  

As noted previously, Dr. Dickerson does not appear to have fully considered pertinent medical evidence, such as service treatment records and findings of no vascular or neurological problems in-service.  He also does not appear to have based his opinion on an accurate medical history of the Veteran, as shown by the multiple inconsistencies between his report and the medical evidence of record.  

Also, as demonstrated below, in contrast to the November 2006 VA examiner (and in the October 2014 VA medical opinion), Dr. J.W. Dickerson did not provide as complete a basis for his medical opinions.  The VA examiner provided the most comprehensive medical opinion evidence of record, following examination of the Veteran and review of the claims file, to include service treatment records, private medical records - specifically including Dr. Dickerson's medical opinions, and hearing testimony.

In the November 2006 VA examination report, the VA examiner noted that service treatment records showed a fractured metatarsal in the mid portion of the foot, which was treated, and improved, with no artery or nerve involvement.  At his discharge, the Veteran signed a paper stating that he did not need further treatment.  

The VA examiner noted that later in the 1960s, the Veteran started working for the fire department and subsequently retired after a long career, over 20 years.  The Veteran reported that in conjunction with his employment, he received annual physical examinations and had been found physically healthy to perform such service.  The VA examiner found that such evidence definitively showed that the Veteran did not have chronic severe venous stasis disorder, as he was able to be a fire fighter for over 20 years.  The examiner noted that the Veteran later became obese and developed diabetes mellitus and hypertension, with his obesity reaching nearly 500 pounds.  The Veteran had shortness of breath and extra stress on the joints and heart, which progressed to bilateral lower extremity venous insufficiency with venous stasis and ulcers on each leg.  The examiner further explained that lack of movement can cause blood clots, which the Veteran had in 2006.  The examiner found such conditions had not been caused by the fractured toes in service.  Also, the Veteran's pulmonary embolus was not caused by the fractured foot.  He opined that the bilateral lung thrombosis, cellulitis of the bilateral lower extremity, and enlarged heart were also not caused by the right foot disability.

In the October 2014 VA medical opinion, the November 2006 VA examiner further clarified that as to the possibility that the Veteran's the right and/or left lower extremity cellulitis, heart disorder; and/or thrombosis of the right and/or left lung is related to the Veteran's active service, it was not likely that the Veteran service fracture caused or aggravated such disorders.  

Additionally, as to the Veteran's claim that such disorders developed secondary to his service-connected right foot disability (including as secondary to the service-connected right foot disability), the examiner specifically found that it was not likely such conditions were aggravated by the service-connected disability.  He further determined that such disorders were not caused by such disability, finding them to be caused by factors other than the right foot disability.

In the October 2014 VA medical opinion, the VA examiner noted that during service the Veteran had a normal Body Mass Index (BMI) and had injured his right foot.  While that injury caused a contusion on his foot and fractured 2 metatarsal bones (toe) in his foot, service treatment records clearly stated that there was no injury to the artery or nerve, though casting was required.  

The VA examiner further noted that post-service, the Veteran worked for over 20 years with the fire department and reached the level of captain.  He explained that it was well known that working in a dangerous public service position, such as a firefighter, required annual physical examinations and good physical conditioning.  He noted that the Veteran had been able to function for years in such a demanding position and did not appear to have any difficulty with his service injury during that time.  Rather, he indicated that it was not until many years later that the Veteran's health deteriorated and the long term effects of morbid obesity and decades of tobacco use began to cause severe complications to his health, as well as, problems ambulating.

The examiner noted that between 2005-2007, around the time of the 2006 claim, the Veteran weighed between 374 and 406 lbs. and his BMI was between 45 and 49.  Since service, the Veteran had gained nearly 200 lbs. and doubled his BMI.  The Veteran was carrying twice the normal weight and the vasculature of his legs were deteriorating from his massive morbid obesity and the injury to his vessels caused by effects of inflammation caused by tobacco and stresses due to obesity.  The examiner further explained that when someone smokes, the body's vascular system is injured and this causes inflammation which leads to arteriosclerosis and obstruction.  As such, the Veteran had have pain because of his peripheral vascular
disease and morbid obesity, not because his metatarsal fractures in service. 

The examiner also noted ankle deterioration bilaterally, not just the injured right side, on X-rays.  He observed that severe chronic venous stasis, ulcerations, leg infections and complications caused blood clots.  Also, heart disease and history of clots went to the lungs causing pulmonary embolisms.  The examiner opined that such conditions were all classic examples of the unfortunate complications from morbid obesity and tobacco use.

The examiner also found that the Veteran's EKG from a few years ago indicated T wave changes due to coronary artery disease, and a 2006 echocardiogram had a normal ejection fraction, without mention of cardiomegaly.  There was no acute problem with his heart.  Rather, he had been treated with anticoagulation to prevent blood clotting from occurring again.

The examiner also considered and reviewed numerous VA medical records and VA examinations.  He found that no specialist or expert had found that any part of the Veteran's serious health conditions were due to any orthopedic condition, including fractured toes a half century ago.  Rather, VA examiner have found that the Veteran's health condition was due to chronic venous stasis and complications from morbid obesity and years of tobacco use - not related to a foot fracture.

The VA examiner further reiterated that following the initial in-service right foot fracture, there was no artery or vein involvement and Veteran worked decades without problems.  Rather, the Veteran's conditions were the typical complications of years of morbid obesity and tobacco use.  The VA examiner noted that the cellulitis would come and go due to the continual disease process of the Veteran's chronic venous stasis, with some years of flair ups and others with swelling and edema, but no skin infections were a result of his venous stasis.

The November 2006 VA examiner (who also provided the October 2014 VA medical opinion) considered and discussed pertinent medical evidence reviewed in the claims file and by far also provided the most in-depth consideration of the medical evidence and explanation as to how he reached his conclusions.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board finds that the November 2006 VA examiner's examination report, and October 2014 VA medical opinion, are the most probative pieces of medical opinion evidence of record.

As to the Veteran's personal medical opinion that he believes his service-connected right foot disability caused or aggravated his claimed disorders, the Board notes that while lay persons are competent to provide opinions on some medical issues, the question of whether the Veteran has a medically diagnosed cellulitis, thrombosis, or heart disorder related to service or the service-connected right foot disability involve questions that are outside the realm of common knowledge of a lay person.  Such questions involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The most probative medical evidence of record, that of the November 2006 VA examiner (who also provided the October 2014 addendum opinion), shows that the Veteran's current cellulitis, thrombosis, and heart disorder are not etiologically related to service and are not caused or aggravated by the service-connected right foot disability (status post fracture of the 2nd and 3rd metatarsals of the right foot, with degenerative joint disease).  As the preponderance of the probative evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  The Veteran's claims for service connection for bilateral lower extremity cellulitis, bilateral lung thrombosis, and/or a heart disorder are denied.  


ORDER

A disability rating in excess of 10 percent for right foot disability is denied

Service connection for right and left leg cellulitis is denied.

Service connection for right and left lung thrombosis is denied.

Service connection for a heart disorder is denied.



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


